

114 S1798 IS: United States Commission on International Religious Freedom Reauthorization Act of 2015
U.S. Senate
2015-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1798IN THE SENATE OF THE UNITED STATESJuly 16, 2015Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo reauthorize the United States Commission on International Religious Freedom, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the United States Commission on International Religious Freedom Reauthorization Act of 2015. 2.Designation of entities of particular concern for religious freedomSection 402(b)(1) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)(1)) is amended—
 (1)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; (2)in subparagraph (A)—
 (A)by inserting , or whether such violations are occurring in territories in which a government does not exist or does not exercise control, after religious freedom in that country; and
 (B)by striking The President and inserting the following:  (B)Designations (i)GovernmentsThe President; and
 (3)in subparagraph (B), as redesignated, by adding at the end the following:  (ii)Non-state actorsThe President shall designate each non-state actor that has engaged in particularly severe violations of religious freedom as entities of particular concern for religious freedom..
 3.Establishment and compositionSection 201 of the International Religious Freedom Act of 1998 (22 U.S.C. 6431) is amended—
 (1)in subsection (a), by inserting , which shall be an independent Federal Government advisory body before the period at the end; (2)in subsection (b)—
 (A)in paragraph (2)(A), by inserting at the end the following: The Commission as a whole shall also have expertise on the variety of faiths practiced around the world.; and
 (B)in paragraph (3), by striking The appointments required by paragraph (1) shall be made not later than 120 days after the date of the enactment of this Act. and inserting An appointment required under paragraph (1)(B) should be made not later than 90 days after a vacancy is created on the Commission.;
 (3)by amending subsection (d) to read as follows:  (d)Election of Chair and Vice Chair (1)In generalSubject to paragraphs (2) and (3), at the first meeting of the Commission after May 30 of each year, a majority of the members of the Commission present and voting shall elect the Chair and Vice Chair of the Commission.
 (2)Political party balanceAt the first meeting of the Commission after May 30, 2016, the members of the Commission shall elect—
 (A)as Chair, a Commissioner appointed by an elected official of the political party of the President; and
 (B)(i)as Vice Chair, a Commissioner appointed by an elected official of the political party that is not the political party of the President; or
 (ii)in the occasion of 2 Vice Chairs— (I)1 Vice Chair appointed by an elected official of the political party of the President; and
 (II)1 Vice Chair appointed by an elected official of the political party that is not the political party of the President.
 (3)RotationAfter the election described in paragraph (1), the positions of Chair and Vice Chair shall rotate on an annual basis between Commissioners appointed by elected officials of each political party.
						;
 (4)in subsection (f), by adding at the end the following: The Ambassador at Large shall be given advance notice of all Commission meetings and may attend all Commission meetings as a non-voting member of the Commission; and
 (5)in subsection (g), by striking the second sentence. 4.Powers of the CommissionSection 203(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6432a(a)) is amended by striking may and inserting shall.
 5.Commission personnel mattersSection 204 of the International Religious Freedom Act of 1998 (22 U.S.C. 6432b) is amended—
 (1)in subsection (a)— (A)in the second sentence, by inserting voting after nine; and
 (B)by adding at the end the following: The Commission shall conduct an annual review of the Executive Director.; (2)in subsection (b), by inserting voting members of the after The;
 (3)in subsection (c), by inserting The Commission, working with the Executive Director, shall establish internal hiring procedures and practices for professional staff that reflect the collaborative nature of the hiring process. after qualifications.; and
 (4)in subsection (e), by adding at the end the following: The Department of State is encouraged to allow Commissioners and Commission staff with the appropriate security clearance access to classified information, in order to fulfill the duties and responsibilities of their positions..
 6.Standards of conduct and disclosureSection 208 of the International Religious Freedom Act of 1998 (22 U.S.C. 6435a) is amended—
 (1)in subsection (b)— (A)by redesignating paragraph (4) as paragraph (5); and
 (B)by inserting after paragraph (3) the following:  (2)Conflict of interestIt is unlawful for a Commissioner to permit any person, entity, or special interest group, including foreign governments and state-owned enterprises, to inappropriately influence the Commissioner or to pose a conflict of interest with his or her official duties. If such inappropriate influence or conflict of interest is discovered, the affected Commissioner shall recuse himself or herself from any discussion, decision, recommendation, or vote relating to such person, entity, or special interest group.; and
 (2)in subsection (d)(2), by adding at the end the following:  (H)Intern, fellowship, and volunteer programs that are primarily of educational benefit to the intern, fellow, or volunteer if the number, duration, and funding source of any such internship, fellowship, or volunteer program is described in the annual financial report required under subsection (e) and the funding source has been approved by a majority vote of the Commission. Sponsoring private parties may provide compensation and benefits to interns, fellows, and volunteers if no conflict of interest arises and the Commissioners are notified by any such sponsoring private parties of such compensation and benefits..
 7.Extension and termination of authorityThe International Religious Freedom Act of 1998 (Public Law 105–292) is amended— (1)in section 207(a) (22 U.S.C. 6435(a)), by striking 2015 and inserting 2021; and
 (2)in section 209 (22 U.S.C. 6436), by striking September 30, 2015 and inserting September 30, 2021. 8.Training for Foreign Service officersSection 708(a) of the Foreign Service Act of 1980 (22 U.S.C. 4028(a)) is amended—
 (1)in the matter preceding paragraph (1)— (A)by striking and the director and inserting the director; and
 (B)by inserting and members of the United States Commission on International Religious Freedom, after Training Center,; and (2)in paragraph (2)—
 (A)by striking and the various and inserting the various; and (B)by inserting , the relationship between religious freedom and security, and the role of religious freedom in United States foreign policy after violations of religious freedom.